IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STEWART CHARLES BOND,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2543

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 4, 2016.

An appeal from an order of the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Stewart Charles Bond, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to seek

appellate review following entry of a final order denying appellant’s motion for

postconviction relief. Criner v. State, 59 So. 3d 196, 196-7 (Fla. 1st DCA 2011).

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.